215 F.3d 803 (7th Cir. 2000)
LINDA PLACE,    Plaintiff-Appellee/Cross-Appellant,v.ABBOTT LABORATORIES,    Defendant-Appellant/Cross-Appellee.
Nos. 99-2418 & 99-2971
In the  United States Court of Appeals  For the Seventh Circuit
ARGUED April 21, 2000
DECIDED June 1, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 94 C 5491--David H. Coar, Judge.
Before BAUER, KANNE, and EVANS, Circuit  Judges.
EVANS, Circuit Judge.


1
We hope this  musty Title VII case is one of the last  we will see in which events straddle the  enactment of the Civil Rights Act of  1991. And we say good riddance to such  cases for they put the district court in  the delicate position of parceling out  what must be decided by the judge and  what may be decided by a jury. A good  deal of this saga preceded the pivotal  date of November 21, 1991, when the new  law for the first time gave Title VII  litigants the right to a jury trial and  allowed plaintiffs to seek punitive and  compensatory damages. 42 U.S.C. sec.  1981a. These changes in the law, of  course, are not retroactive to conduct  that occurred prior to November 21, 1991.  Landgraf v. USI Film Prods., 511 U.S. 244  (1994).


2
Linda Place began working at Abbott  Laboratories in 1986 as a biology  research associate. In a rather hackneyed  development, she and her supervisor, Dr.  Charles Harrington, got drunk at a  company Christmas party in December 1990  and afterward found their way into the  same hotel bed.1 The details of this  encounter are worth recalling.


3
The Christmas party, attended by  assorted Abbott scientists, chemists, and  technicians, was at the Princess  restaurant in Libertyville, and the wine  was flowing. After several hours, some of  the revelers, including Place and  Harrington, repaired to the apartment of  fellow worker Peggy Connerty in Evanston.  Place and Harrington drove together in  Place's Camaro because she had had too  much to drink and Harrington was in  "better shape." More drinking followed at  Connerty's, but that apparently ended  when the host passed out.


4
After the Connerty shindig broke up,  Place and Harrington returned to the  restaurant where Harrington had left his  car. Harrington drove Place's car  because, as she testified, she "wasn't  capable of driving." During this return  trip, Harrington suggested they go to a  hotel--instead of their separate ways--  after they got to his car. Place said she  had no desire to accept Harrington's  proposition but, rather inexplicably, she  and Harrington then drove to a motel in  their separate cars. A sexual encounter  followed.


5
The Christmas party tryst mushroomed  into a sexual affair that lasted around 6  months. Place could not recall the number  of sexual encounters but did remember  some of the locations, including behind a  locked door in an Abbott lab, outside in  a forest preserve, and in a condominium  she owned with her husband (Place was  married, as was Harrington).


6
Place testified that the relationship  was coercive from start to finish and  that she had sex with Harrington--over a  6-month period--only because he  controlled her performance evaluation.  Harrington said the affair was entirely  consensual and denied telling Place that  she would get a better job evaluation if  she had sex with him. District Judge  David H. Coar, in rejecting Place's  sexual harassment claim, found her to be  a less than impressive witness. As to the  Christmas party liaison, for example,  Judge Coar found "that neither plaintiff  nor Harrington is credible" but that  Harrington's testimony was more  believable.


7
During the spring following the  Christmas party, Abbott promoted Place  from a grade 13 to a grade 15 scientist  and, as part of routine restructuring,  transferred her to a different job where  Harrington no longer was her supervisor,  though she still regularly had to work  with him.


8
In July 1991, after the affair ended,  Place complained to Abbott that  Harrington was sexually harassing her.  Abbott investigated, warned Harrington,  set up an arrangement where Harrington  and Place could speak to each other only  in the presence of a third party, and in  October 1991 transferred both Harrington  and Place to other jobs where they  wouldn't have to deal with each other.  Though they retained their same titles,  pay, and benefits, both considered the  moves demotions. Place said she lost her  supervisory responsibilities, her office,  her telephone, and had to do boring  laboratory bench work. Abbott denies that  Place's transfer was a step down, noting  that in her new position Place performed  duties previously done by a grade 17  scientist and that she needed time to  familiarize herself with her new research  project.


9
Place claimed that because of the  affair, the harassment, and the transfer,  her emotional state deteriorated to the  point where, in November 1991, she took a  medical leave of absence. Financially,  this was not too bad a deal because she  received her full salary for 6 months and  lesser benefits for 6 weeks after that.  But Abbott terminates the employment of  anyone who fails to return to work from  disability leave within one year (though  long-term disability payments might  continue thereafter), and in May 1992,  when her 6 months of full-time disability  benefits expired, Place's psychologist  cleared her to return to work. Abbott  insisted, however, that she first undergo  an independent medical examination and  referred her to an outside psychologist,  John Jochem. Fearing that she was being  set up for failure, Place snapped on her  tape recorder when the session with  Jochem began. When he balked at being  taped, Place walked out. Because Place  refused to undergo the independent  medical examination, Abbott refused to  let her return to work. When Place failed  to return to work within one year, Abbott  terminated her as an employee.


10
Unable to find another science job,  Place went to law school and now is a  solo practitioner in Waukegan, where she  has--apparently successfully--represented  other former employees who have sued  Abbott. She also filed her own ADA,  ERISA, and Title VII claims against  Abbott. The ADA and ERISA claims were  knocked out on summary judgment, but the  Title VII case went to trial.


11
Judge Coar was the finder of fact on  Place's sexual harassment claim  (involving events that occurred prior to  November 21, 1991) and a jury was the  finder of fact on the retaliation claim  (involving events that took place both  before and after November 21, 1991).  Judge Coar found that Place had not been  sexually harassed, a decision that she  does not appeal. A plaintiff whose  underlying discrimination claim fails may  still prevail on a claim that she was  retaliated against for complaining about  discrimination, see Pryor v. Seyfarth,  Shaw, Fairweather & Geraldson,212, F.3d 976 (7th Cir. 2000), and Place  did so. The jury found that Abbott  retaliated against Place and awarded her  $389,656 in lost wages and $125,000 in  compensatory damages, for a total of  $514,656. Abbott appeals that outcome.  Judge Coar denied Place front pay and  would not let her pursue punitive  damages. Place cross-appeals those  decisions. (Place had counsel at trial,  but handled her appeal pro se.)


12
Place's retaliation claim is founded on  two events: first, her transfer in  October 1991 to a different position at  Abbott, and second, the company's  insistence in May 1992 that she undergo  an independent medical examination, her  refusal of which led to her dismissal in  December 1992.


13
To understand Place's retaliation claim,  the jury obviously needed to hear about  what happened before November 21, 1991.  See Hennessy v. Penril Datacomm Networks,  Inc., 69 F.3d 1344, 1349 (7th Cir. 1996).  Judge Coar, however, allowed in the pre-  November 1991 evidence not just as  explanatory background information, but  also for purposes of liability and  compensatory damages under the continuing  violation theory. As a question of law  made in the context of denying Abbott's  Rule 50 motion, we review that decision  de novo.


14
The continuing violation theory allows  a plaintiff to reach back to get relief  for an act of discrimination that  occurred outside the statute of  limitations by linking it as one  continuous act with a discriminatory act  that took place within the limitations  period. See Miller v. American Family  Mut. Ins. Co., 203 F.3d 997, 1003-04 (7th  Cir. 2000); Speer v. Rand McNally & Co.,  123 F.3d 658, 663-64 (7th Cir. 1997);  Selan v. Kiley, 969 F.2d 560, 564-65 (7th  Cir. 1992). "A continuing violation is  one that could not reasonably have been  expected to be made the subject of a  lawsuit when it first occurred because  its character as a violation did not  become clear until it was repeated during  the limitations period." Dasgupta v.  University of Wis. Bd. of Regents, 121  F.3d 1138, 1139 (7th Cir. 1997).


15
Whether the theory may be applied to the  situation at hand is unsettled. Landgraf,  511 U.S. 244, which held that the changes  brought about by the Civil Rights Act of  1991 were not retroactive, did not  involve a claim that straddled November  21, 1991, but rather was a case in which  the conduct already had taken place and  the case already was pending when the new  law took effect. On the one hand,  Landgraf seems to dig a moat between  plaintiffs seeking compensatory and  punitive damages and anything that  occurred before November 21, 1991. On the  other hand, the logic of the continuing  violation theory that stitches old and  new conduct together into one seamless  violation for statute of limitation  purposes would seem to apply with equal  force to the nonretroactivity of a new  law. See Leonard Charles Presberg, The  Civil Rights Act of 1991, Retroactivity,  and Continuing Violations, 28 U. Richmond  L. Rev. 1363, 1402-04 (1994). We have  suggested that the continuing violation  theory "is utilized only in the context  of a challenge to the timeliness of a  cause of action," Taylor v. Western and  S. Life Ins. Co., 966 F.2d 1188, 1196  (7th Cir. 1992), but this single sentence  made in a different context is hardly  dispositive. The circuits that have  tackled this issue head-on have split.  Compare Tomasello v. Rubin, 167 F.3d 612,  620 (D.C. Cir. 1999) ("an award of  compensatory damages for preenactment  conduct would have an impermissible  effect"), and Caviness v. Nucor-Yamato  Steel Co., 105 F.3d 1216, 1220 n.1 (8th  Cir. 1997) ("[w]e are not familiar with  any Eighth Circuit law where the concept  of continuing violation, ordinarily  associated with statutes of limitations  issues, has been employed to overcome a  non-retroactivity rule") with DeNovellis  v. Shalala, 124 F.3d 298, 307 n.4 (1st  Cir. 1997) ("a continuing violation  theory could be applied to any time  requirement imposed by Title VII, whether  it be the effective date of an amending  statute, as here, or a statute of  limitations"). Resolving this nettlesome  legal issue is unnecessary to resolving  this appeal, however, because the two  alleged acts of retaliation against Place  simply do not fit the continuing  violation mold.


16
We have recognized three types of  continuing violations: where the exact  day of the violation is difficult to  pinpoint because the employer's  decisionmaking process takes place over a  period of time; where the employer has a  systematic, openly espoused policy  alleged to be discriminatory; and where  the employer's discriminatory conduct is  so covert that its discriminatory  character is not immediately apparent.  Selan, 969 F.2d at 565. The first two  scenarios clearly do not apply to this  situation and the third does not fit,  either. The covert variant applies to  plaintiffs who realize only with the  benefit of hindsight that they were  discriminated against. Moskowitz v.  Trustees of Purdue Univ., 5 F.3d 279,  281-82 (7th Cir. 1993). If, however, the  plaintiff "knows or with the exercise of  reasonable diligence would have known  after each act that it was discriminatory  and had harmed" her, the plaintiff must  sue over that act within the regular  statute of limitations. Id. at 282.


17
Applying the continuing violation theory  to this situation would require the  retaliatory nature of Place's (pre-Novem  ber 1991) internal job transfer to be so  subtle that she did not recognize it as  retaliatory until the (post-November  1991) independent medical examination  demand. The continuing violation scenario  makes most sense in a sexual harassment  case, where the first offensive comment  or inappropriate touch may not alert the  victim to the harassing quality of the  conduct. See Galloway v. General Motors  Serv. Parts Operations, 78 F.3d 1164,  1166 (7th Cir. 1996). A job transfer is  quite different. Like being fired,  demoted, or not promoted, a job transfer  is a single, significant event, not a  continuing act. See Lightfoot v. Union  Carbide Corp., 110 F.3d 898, 907 (2d Cir.  1997). Unlike low-level harassment that  over time grows in intensity or in  cumulative effect, a job transfer is a  concrete, discrete development. If  Place's transfer into a different job  where she held the same title and  received the same pay was retaliatory at  all, its retaliatory nature was  immediately palpable. Because Place could  have known at the time that the transfer  was retaliatory--if indeed it was  retaliatory--she cannot through the  continuing violation theory link her  transfer to Abbott's independent medical  examination requirement some 8 months  later.


18
Consequently, the district court erred  in allowing the jury to consider Place's  October 1991 transfer for purposes of  liability and damages. The jury's  retaliation decision should have been  based only on the company's demand in May  1992 that she undergo an independent  medical examination, a demand that when  defied led to Place's termination.


19
Place argues, however, that this error  was harmless. The jury answered "yes" to  a special interrogatory that asked: "Was  Abbott's refusal to reinstate Place  without an independent medical  examination an act of retaliation?"  Because the independent medical  examination issue was properly within the  jury's bailiwick, and because the jury  explicitly found the examination  requirement retaliatory, Place believes  that part of the verdict is valid. As a  result, she says that at least the  $389,656 she was awarded in back pay  should stand, since that part of the  award stemmed from her termination that  resulted from her refusal to undergo an  unrecorded independent medical  examination.


20
We disagree, for two reasons. First, the  jury's finding of liability might have  been improperly influenced by Place's  effort to prove that her transfer was  retaliatory. As we mentioned earlier, the  jury would have heard this evidence in  any event. Because the jury was not  instructed that this evidence could not  be taken into account in determining  liability and damages, however, what  should have been outside the jury's  purview might have seeped into the jury's  decision regarding liability. We will  never know whether the jury thought the  job transfer was retaliatory because no  interrogatory was given on that question,  and we cannot speculate on whether the  jury's decision was rooted solely on a  permissible ground or on both permissible  and impermissible grounds.


21
Second, no reasonable jury could have  found Abbott's independent medical  examination requirement retaliatory. We  review de novo a trial court's grant or  denial of judgment as a matter of law  under Federal Rule of Civil Procedure 50.   Mathur v. Board of Trustees of S. Ill.  Univ., 207, F.3d 938, 941 (7th Cir.  2000). The question is whether a rational  jury could have reached the result this  jury reached. Id. In deciding this  question, we may not substitute our view  of contested evidence for the jury's. Id.


22
The record does not support an  inference that Abbott was retaliating for  Place's earlier complaints of sexual  harassment by requiring her to take an  independent medical examination before  returning to work from a long disability  leave. Abbott required any employee who  had been out on disability leave for at  least 5 days to coordinate their return  to work with the company's health  department. The company did not require  an independent medical evaluation of  every employee who wished to return to  work from disability leave, but requiring  such an examination was not unusual.  Every year, several employees coming back  from disability leave were first sent to  independent medical evaluations that  involved psychological evaluation,  according to Brockton Weisenberger, at  the time Abbott's director of corporate  employee health. Place introduced no  evidence that similarly situated  individuals were treated differently. She  pointed to records indicating that one  unidentified Abbott employee was allowed  to continue to work despite refusing a  psychological evaluation, but in that  case the evaluation had been recommended  after the employee had been voluntarily  involved in Abbott's employee assistance  program. By contrast, Place had been out  on disability leave and was required to  undergo an independent medical  examination by the company's health  department.


23
While working at Abbott, Place appears  to have been a tempestuous, high-  maintenance employee who did good  scientific work but had regular run-ins  with her supervisors and co-workers. When  one of Place's supervisors, Meta  Franklin, made a decision Place didn't  like, Place angrily leaned forward and  threatened: "You'll pay for that." Frank  lin also testified that on another  occasion she saw Place threaten a co-  worker, Ms. Connerty (the host, you'll  recall, of the post-Christmas party get-  together), with whom she wasn't getting  along. Weisenberger said he was concerned  that Place was so angry at the company  that she might do harm if returned to the  workplace. Even Place's own psychologist,  Katie Gienapp, who believed Place was  ready to return to work and posed no  danger, testified that she could  understand why an employer might want a  second opinion.


24
We do not hold, as Abbott suggests, that  requiring an independent medical  examination could never constitute an  adverse employment action. For example,  an employer that never required men, but  always required women, to undergo  independent medical examinations before  returning to work from disability leave  would almost certainly be discriminating.  In this case, however, the evidence does  not support the inference that Place was  being singled out. There also is no  evidence that the independent evaluation  had been rigged against her or that  Abbott played any role in Jochem's  refusal to let Place tape-record their  session. Abbott had a discretionary  policy to require independent medical  examinations when its health department  thought they were warranted. Place's  previous threats to other Abbott  employees, the emotional problems that  prompted her disability leave, and her  continuing anger at the company all  raised warning flags. In a business where  the destruction of equipment and research  records could do great damage, and in an  era when disgruntled workers all too  regularly take out their frustrations  with a gun, Abbott's desire to get a  second opinion before welcoming Place  back to work hardly seems unreasonable.  All Place had to do was spend a short  amount of time, at Abbott's expense, with  a psychologist. If she had done that, she  probably would have gotten her job back.  If Abbott still had barred the door after  the evaluation showed she was fit to  return to work, then she would have a  strong case for retaliation. But under  these circumstances no reasonable jury  could have concluded that the company's  requirement for an independent  psychological evaluation was payback for  Place's complaints of sexual harassment  nearly a year before.


25
The question that remains is whether  Place's claim that her pre-November 1991  internal transfer constituted  retaliation, which was erroneously  considered by the jury the first time,  must now be remanded to Judge Coar. We  think not, again because for two reasons  no reasonable finder of fact could find  that the transfer was retaliatory.


26
First, whether the transfer constituted  an adverse employment action is dubious.  The fact that Place received the same pay  and benefits and held the same title in  her new position does not necessarily  preclude her retaliation claim, for  "adverse actions can come in many shapes  and sizes." Knox v. Indiana, 93 F.3d  1327, 1334 (7th Cir. 1996) ("[n]o one  would question the retaliatory effect of  many actions that put the complainant in  a more unfriendly working environment:  actions like moving the person from a  spacious, brightly lit office to a dingy  closet"). On the other hand, being  shifted to an essentially equivalent job  that Place did not happen to like as much  does not a Title VII claim create.  Williams v. Bristol-Myers Squibb Co., 85  F.3d 270, 274 (7th Cir. 1996)  ("[o]therwise every trivial personnel  action that an irritable, chip-on-the-  shoulder employee did not like would form  the basis of a discrimination suit").    Place's beef is that she was moved from  an interesting job she liked that  involved overseeing several other people  to a boring job she didn't like and that  lacked any supervisory duties. Some of  her complaints--losing her telephone and  cubicle--are too trivial to amount to an  adverse employment action. Maybe her new  working quarters were not as nice, but  there is no indication they were shabby  or unpleasant. Being moved from one job  to another also does not meet the test.  There was no guarantee that Place would  remain forever in the job she held before  her transfer. Researching, creating, and  preparing for mass production  pharmaceutical products is a dynamic  business that involves regularly shifting  people from one job to another, as one  project is completed and another is  begun. Her most viable complaint is that  she had diminished responsibilities.  However, Place's predecessor in the job  she found so dull held a higher grade  level. Place could not expect to jump  into a new project at the top. As she  became more familiar with her new work  she might have enjoyed it more and might  over time have gained more  responsibilities. But she only lasted a  month before going on disability leave.  Place did not have supervisory  responsibilities in her new job, but some  grade 15 positions at Abbott involve  supervisory duties and others do not.  Supervising other workers in one capacity  did not mean that person would always  have supervisory duties thereafter.


27
Second, even if the new position was a  step down, there is no evidence that the  decision to move Place was retaliatory.  The sequence of events was:  (1) Place  and Harrington have an affair, (2) Place  moves to a new position where she still  works with Harrington but he no longer is  her supervisor, (3) the relationship  sours, (4) Harrington is a pain in the  neck for Place to deal with and Place's  project suffers as a result, (5) Place  complains that Harrington is sexually  harassing her, (6) Abbott warns  Harrington, (7) Abbott creates an  arrangement where Place and Harrington  may interact only in the presence of a  third party, (8) the project still is  suffering because of the Place-Harrington  friction, and (9) Abbott moves both Place  and Harrington into different jobs. The  fact that two people do not get along  after their office romance sours is not  sexual harassment, and an employer's  decision to split up two workers whose  interpersonal problems are impeding the  company's progress is not retaliation.  One view of the evidence might suggest  that Harrington was the bigger problem  and Abbott might have acted unwisely and  unfairly in taking Place off the project.  Title VII, though, doesn't guard against  unwise or unfair decisions unless those  decisions also were discriminatory or  retaliatory. The end of the affair led to  the problems between Place and  Harrington. It was those problems--not  Place's complaint of sexual harassment--  that in turn led Abbott to transfer them  both elsewhere.


28
The judgment in favor of Ms. Place is  REVERSED.


29
The case is Remanded to the  District Court for the entry of judgment  in favor of Abbott Laboratories.



Notes:


1
 The district court found that the post-Christmas  party rendezvous was consensual. At the risk of  playing the Grinch, however, we note that office  Christmas parties also seem to be fertile ground  for unwanted sexual overtures that lead to Title  VII complaints. See, e.g., Marshall v. Cascade  Utils., 1999 WL 893578, *1 (9th Cir. 1999); Pesso  v. Montgomery Gen. Hosp., 1999 WL 326090, *1 (4th  Cir. 1999); Bryson v. Chicago State Univ., 96  F.3d 912, 914 (7th Cir. 1996); Hennessy v. Penril  Datacomm Networks, Inc., 69 F.3d 1344, 1347-48  (7th Cir. 1995); Morgan v. Massachusetts Gen.  Hosp., 901 F.2d 186, 188 (1st Cir. 1990); King v.  Board of Regents of the Univ. of Wis. Sys., 898  F.2d 533, 535 (7th Cir. 1990); Duchon v. Cajon  Co., 1988 WL 12800, *1 (6th Cir. 1988); Jones v.  Flagship Int'l, 793 F.2d 714, 716-17 (5th Cir.  1986); Afrassiabian v. ProCredit Holdings, Inc.,  1999 WL 605589 (E.D. Pa. 1999); Mills v. Wex-Tex  Indus., Inc., 991 F. Supp. 1370, 1377 (M.D. Ala.  1997); Simpson v. Martin, Ryan, Andrada & Lifter,  1997 WL 542701, *1 (N.D. Cal. 1997); Rivera v.  City of New York, 1997 WL 539776, *1 (S.D.N.Y.  1997); Corrigan v. Labrum & Doak, 1997 WL 76524,  *2 (S.D.N.Y. 1997); Alvey v. Rayovac Corp., 922  F. Supp. 1315, 1318 (W.D. Wis. 1996); Webb v. J.  Merle Jones & Sons., Inc., 1995 WL 573432, *3  (N.D. Ill. 1995); Schaffer v. Ames Dep't Stores,  Inc., 889 F. Supp. 41, 42 (D. Conn. 1995); Henry  v. Gehl Corp., 867 F. Supp. 960, 966 (D. Kan.  1994); Richardson v. Great Plains Mfg., Inc.,  1994 WL 324553, *3 (D. Kan. 1994); Johnson v.  Indopco, Inc., 834 F. Supp. 1039, 1045 (N.D. Ill.  1993); Babcock v. Frank, 783 F. Supp. 800, 806-07  (S.D.N.Y. 1992); Showalter v. Allison Reed Group,  Inc., 767 F. Supp. 1205, 1208, 1210 (D. R.I.  1991); Christoforou v. Ryder Truck Rental, Inc.,  668 F. Supp. 294, 299 (S.D.N.Y. 1987).